DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

This communication is Final Office Action in response to amendment and remarks filed on 11/19/2020. Claims 1-16, 18-20 has been examined and are pending.


				Response to Amendment
The amendment filed on 11/19/2020 cancelled no claim.  Claim 17 was previously cancelled. No new claim is added. Claims 1, 8, 11, 18 have been amended.  Therefore, claims 1-16, 18-20 are pending and addressed below.                

Applicant’s amendments and arguments filed on 11/19/2020 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-16, 18-20 under 35U.S.C.101.  


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.



Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

The claimed invention (Claims 1-16, 18-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”.

Claim 1, Steps 1-12 of

receiving, ….., a device identifier for a consumer-operated device along with order details for an order placed by a consumer on from a kiosk through a kiosk interface over a wide-area network (WAN), wherein receiving further includes receiving the device identifier and the order details in real time from the kiosk after provided through the kiosk interface on the kiosk by the consumer; 
obtaining,….., a status updated from an enterprise ordering system for the order, wherein obtaining further includes obtaining the status in real time as entered by staff into an enterprise ordering system interface of the enterprise ordering system, wherein ordering further includes matching the status with the order details and obtaining the device identifier; 
providing,…., the status to the consumer-operated device in real- time using the device identifier, generating a link having instructions using the device identifier and order details, and providing the link with the status, 
rendering… a web page on the consumer-operated device based on activation of the link to the order that is activated on the consumer-operated device by the consumer using the instructions in the link and
providing two-way communications with respect to the order to both the consumer via the consumer-operated device and the staff via the enterprise ordering system through the web page;
acquiring changes to the order details as received from the consumer through the web page of the consumer-operated device and communicating the changes to the enterprise ordering system; and
personalizing subsequent orders received from the consumer- operated device based on entry of the device identifier without obtaining an identity for the consumer and without having to disclose the identity to the enterprise ordering system, 
updating a loyalty account with the order details through a loyalty system when the device identifier for the consumer is associated with the loyalty account of the loyalty system by processing an Application Programming Interface(API), interacting with the loyalty system, and identifying available loyalty points from the loyalty account; and 
processing a payment for the order when the device identifier is associated with the loyalty account, wherein processing the payment further includes using the available loyalty points as a partial payment for the order.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or instructions) e.g., (“obtaining,….., a status updated from an enterprise ordering system for the order, wherein obtaining further includes obtaining the status in real time 

In addition, claim 1 steps 1-12 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being/a staff can observe/provide executable instruction (running software instructions),  can observe/evaluate/receive device information/status updates, the staff can enter/update the status, can observe/evaluate/match order details, can provide status information using the device identifier, can generate a link using the device identifier and the order details, can provide the link , can render/display/present a web page, can observe/provide 2-way communication with respect to the order to the consumer and the ordering staff, can observe/acquire changes to order details, can observe/personalize orders based on entry of the device identifier, can observe/process API, can evaluate/update account with order details, can observe/process a payment for the order.                              

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim only recites additional element (i.e., a processor, a computer-readable storage medium, a kiosk, a kiosk interface, a consumer-operated device) to perform the steps 1-12.  Other than reciting “providing 

Additionally, the additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-12 using a generic device/computer/server/kiosk component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Further, in claim 1, steps of “providing executable instructions”, “receiving/obtaining data…”, “providing the status/a link”, “rendering a web page”, “acquiring changes to the order details” are considered insignificant extra solution activity because they merely providing/receiving data/gathering data, and transmitting data/sending data/displaying data, thus is/are not significant more than the identified abstract idea.  

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic processing components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component/device.   At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1).

Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.     

Independent claim 1 (step 2B):  The additional element in claim 1 (e.g. a processor, a storage medium, a kiosk, a kiosk interface, a consumer-operated device) is recited at an extremely high level of generality. The physical computing elements of the system (a processor, a storage medium, a kiosk, a device, user interface) by themselves do not add a meaningful limitation to the abstract idea because they are generic computer 

The claimed invention is using existing conventional communication network/internet to receive or send/communicate data. Therefore, the computing elements themselves would be routine in any computer implementation in online environment, and do not constitute significantly more.  A computer “that receives and sends information over a
network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)). Additionally, the claimed functions represent insignificant data-gathering steps and thus add nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)).

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or 

Applicant’s Specification paras [0055] indicates “a general purpose processor perform the generic computing functions, such as reading/receiving/displaying/sending information”.  As can be seen, Applicant’s specification paras [0055] demonstrates the well-understood, routine, conventional nature of the information processing device.  In other word, in light of the description in the specification as mentioned above with respect to para [0055], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation “providing executable instructions…causing the processor to perform operations” are recited at a high level of generality and/or are recited as execute programming instructions to perform generic computer functions routinely used in the computer applications that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea. 

The newly amended procedural limitation “updating a loyalty account with the order details through a loyalty system when the device identifier for the consumer is associated with the loyalty account of the loyalty system by processing an Application Programming Interface(API), ….” are specified at a high level of generality, and is simply running API which are software instructions to update the loyalty account, and is updating/identify data which are organized information through human activity, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

The newly amended procedural limitation, “processing a payment for the order when the device identifier is associated with the loyalty account, wherein processing the payment further includes using the available loyalty points as a partial payment for the order”    are specified at a high level of generality and is simply processing payment data which are organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

The procedural limitation, “personalizing subsequent orders received from the consumer- operated device based on entry of the device identifier without obtaining an identity for the consumer and without having to disclose the identity to the enterprise ordering system”.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The claim 

Again, what Applicant is referring to, “personalizing subsequent orders received from the consumer- operated device based on entry of the device identifier without obtaining an identity for the consumer and without having to disclose the identity to the enterprise ordering system”.  These limitations are specified at a high level of generality and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.
Additionally, the claims recite the procedural limitation of "receiving the device identifier and the order details in real time from the kiosk after provided through the kiosk interface on the kiosk by the consumer”, “obtaining the status in real time”, “providing the status …in real time…”.  This limitation “real-time" is specified at extremely high level of generality.  The claim recites “obtaining the real time status entered by a staff” 
Without including any requirement and “how the system control/automate to achieve claimed functions of receiving/obtaining data, matching data, providing information in real time by use of anything but entirely generic technology.  The claims therefore do not have an “inventive concept” as required under Mayo and Alice. See (Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Thus, it does not meaningfully limit the application of the identified judicial exception.  Also, receiving data and sending/transmitting data "real time" is generic and essential activity in any computer implementation, and as such does not constitute significantly more.

Additionally, obtaining data, storing data, providing data, linking/matching data, and sending/transmitting/displaying data in “real-time” in online environment, are generic technique since it is generic environment that linked to existing internet to get the real-time data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

Dependent claim 2-10, is merely add further details of the abstract steps/elements recited in claims 1 without including an improvement to another technology or technical 

Independent claims 11 and 18:   Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 11 and system claim 18, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

The components (i.e., a server, a processor, a kiosk, a readable medium, a consumer-operated device) described in independent claim 11 and 18 add nothing of substance to the underlying abstract idea.  They are merely recited steps of receiving data, linking data, sending data, as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components does not impose any meaningful limit on the computer
implementation of the abstract idea.  As the results, these elements are not significantly more than the identified abstract idea(s).  At best, these claim(s) are merely providing an environment to implement the abstract idea.  

Dependent claim 12-16, and 19-20, is merely add further details of the abstract steps/elements recited in claims 11 and 18 respectively, without including an 

Looking at the elements as combination does not add anything more than the elements analyzed individually.   Therefore, claim 1-16, 18-20 do not amount to significantly more than the abstract idea itself.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The dependent claims are part of, or a related, judicial exception and do not amount to anything that is significantly more than the abstract idea itself.  The limitations of the dependent claims do not cure the deficiencies of the independent claims and the additional elements of the dependent claims do not constitute significantly more. Therefore, the claims are not significant more under Alice analysis.
Viewed as a whole, the claim (1-16, 18-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim is not patent eligible and is directed to non-statutory subject matter.  


Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  
The previously presented 101 rejections are maintained in this Office action.

Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments. The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below.

Applicant' arguments addressed to the newly amended portion in claim 1, 11, 18 and corresponding dependent claims, are therefore moot, and hence not persuasive.  
It is noted that Salmon’s disclosure is now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to Salmon’s teachings to support the rejection moots Applicant's argument with respect to claim 1, 11, 18.

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.


Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 2-10, 12-16, and 19-20, dependent from independent claim 1, 11, and 18 respectively, and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-16, 18-20 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of system/apparatus, method, or product claim.

The claimed invention (Claims 1-16, 18-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”.

Claim 1, Steps 1-12 of
providing executable instructions from a non-transitory computer-readable storage medium to a processor of a cloud device of a cloud processing environment causing the processor to perform operations comprising:
receiving, ….., a device identifier for a consumer-operated device along with order details for an order placed by a consumer on from a kiosk through a kiosk interface over a wide-area network (WAN), wherein receiving further includes receiving the device identifier and the order details in real time from the kiosk after provided through the kiosk interface on the kiosk by the consumer; 
obtaining,….., a status updated from an enterprise ordering system for the order, wherein obtaining further includes obtaining the status in real time as entered by staff into an enterprise ordering system interface of the enterprise ordering system, wherein ordering further includes matching the status with the order details and obtaining the device identifier; 
providing,…., the status to the consumer-operated device in real- time using the device identifier, generating a link having instructions using the device identifier and order details, and providing the link with the status, 
rendering… a web page on the consumer-operated device based on activation of the link to the order that is activated on the consumer-operated device by the consumer using the instructions in the link and
providing two-way communications with respect to the order to both the consumer via the consumer-operated device and the staff via the enterprise ordering system through the web page;
acquiring changes to the order details as received from the consumer through the web page of the consumer-operated device and communicating the changes to the enterprise ordering system; and
personalizing subsequent orders received from the consumer- operated device based on entry of the device identifier without obtaining an identity for the consumer and without having to disclose the identity to the enterprise ordering system, 
updating a loyalty account with the order details through a loyalty system when the device identifier for the consumer is associated with the loyalty account of the loyalty system by processing an Application Programming Interface(API), interacting with the loyalty system, and identifying available loyalty points from the loyalty account; and 

processing a payment for the order when the device identifier is associated with the loyalty account, wherein processing the payment further includes using the available loyalty points as a partial payment for the order.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or instructions) e.g., (“obtaining,….., a status updated from an enterprise ordering system for the order, wherein obtaining further includes obtaining the status in real time as entered by staff into an enterprise ordering system interface of the enterprise ordering system, wherein ordering further includes matching the status with the order details and obtaining the device identifier”).

In addition, claim 1 steps 1-12 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being/a staff can observe/provide executable instruction (running software instructions),  can observe/evaluate/receive device information/status updates, the staff can enter/update the status, can observe/evaluate/match order details, can provide status information using the device identifier, can generate a link using the device identifier and the order details, can provide the link , can render/display/present a web page, can 

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim only recites additional element (i.e., a processor, a computer-readable storage medium, a kiosk, a kiosk interface, a consumer-operated device) to perform the steps 1-12.  Other than reciting “providing executable instructions”, “process API which is running software instructions”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly there is a processor/kiosk to execute the programming instructions/API, and couple user interface to display information.  The device/the processor/the kiosk/the kiosk interface is not an essential element to actually change/improve the device’s capability/functionality, or any technical improvement is made.   Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the computer/server/processor/kiosk is not an essential element to actually change the display/render functionality, and is simply used a tool to automate the mental tasks. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological 

Additionally, the additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-12 using a generic device/computer/server/kiosk component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Further, in claim 1, steps of “providing executable instructions”, “receiving/obtaining data…”, “providing the status/a link”, “rendering a web page”, “acquiring changes to the order details” are considered insignificant extra solution activity because they merely providing/receiving data/gathering data, and transmitting data/sending data/displaying data, thus is/are not significant more than the identified abstract idea.  

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic processing components to perform all of the steps amounts to no more than mere instructions to apply the exception using 

Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.     

Independent claim 1 (step 2B):  The additional element in claim 1 (e.g. a processor, a storage medium, a kiosk, a kiosk interface, a consumer-operated device) is recited at an extremely high level of generality. The physical computing elements of the system (a processor, a storage medium, a kiosk, a device, user interface) by themselves do not add a meaningful limitation to the abstract idea because they are generic computer components, which utilize generic computer processes to complete their functions of receiving data, providing/sending data, displaying data, and they would be routine in any computing system implementation in online environment (see Specification, [0055]).       

The claimed invention is using existing conventional communication network/internet to receive or send/communicate data. Therefore, the computing elements themselves would be routine in any computer implementation in online environment, and do not constitute significantly more.  A computer “that receives and sends information over a
network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)). Additionally, the claimed functions represent insignificant data-gathering steps and thus add nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)).

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification paras [0055] indicates “a general purpose processor perform the generic computing functions, such as reading/receiving/displaying/sending information”.  As can be seen, Applicant’s specification paras [0055] demonstrates the well-understood, routine, conventional nature of the information processing device.  In other word, in light of the description in the specification as mentioned above with respect to para [0055], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional 

The newly added procedural limitation “providing executable instructions…causing the processor to perform operations” are recited at a high level of generality and/or are recited as execute programming instructions to perform generic computer functions routinely used in the computer applications that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea. 

The newly amended procedural limitation “updating a loyalty account with the order details through a loyalty system when the device identifier for the consumer is associated with the loyalty account of the loyalty system by processing an Application Programming Interface(API), ….” are specified at a high level of generality, and is simply running API which are software instructions to update the loyalty account, and is updating/identify data which are organized information through human activity, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

The newly amended procedural limitation, “processing a payment for the order when the device identifier is associated with the loyalty account, wherein processing the payment 

The procedural limitation, “personalizing subsequent orders received from the consumer- operated device based on entry of the device identifier without obtaining an identity for the consumer and without having to disclose the identity to the enterprise ordering system”.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The claim does not recite any particular configuration/specific how the system control/automate the 2-way communication to the gathering of order details and the device identifier changing the personalized order decision.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   


Additionally, the claims recite the procedural limitation of "receiving the device identifier and the order details in real time from the kiosk after provided through the kiosk interface on the kiosk by the consumer”, “obtaining the status in real time”, “providing the status …in real time…”.  This limitation “real-time" is specified at extremely high level of generality.  It appears obtaining the real time status entered by a staff which is organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception. 
Without including any requirement and “how the system control/automate to achieve claimed functions of receiving/obtaining data, matching data, providing information in real time by use of anything but entirely generic technology.  The claims therefore do not have an “inventive concept” as required under Mayo and Alice. See (Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Thus, it does not meaningfully limit the application of the identified judicial exception.  Also, receiving data and sending/transmitting data "real time" is generic and essential activity in any computer implementation, and as such does not constitute significantly more.

Additionally, obtaining data, storing data, providing data, linking/matching data, and sending/transmitting/displaying data in “real-time” in online environment, are generic technique since it is generic environment that linked to existing internet to get the real-time data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

Dependent claim 2-10, is merely add further details of the abstract steps/elements recited in claims 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 2-10 is also non-statutory subject matter.

Independent claims 11 and 18:   Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 11 and system claim 18, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

The components (i.e., a server, a processor, a kiosk, a readable medium, a consumer-operated device) described in independent claim 11 and 18 add nothing of substance to 
implementation of the abstract idea.  As the results, these elements are not significantly more than the identified abstract idea(s).  At best, these claim(s) are merely providing an environment to implement the abstract idea.  

Dependent claim 12-16, and 19-20, is merely add further details of the abstract steps/elements recited in claims 11 and 18 respectively, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 12-16, 19-20 is also non-statutory subject matter.

Looking at the elements as combination does not add anything more than the elements analyzed individually.   Therefore, claim 1-16, 18-20 do not amount to significantly more than the abstract idea itself.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a 

Viewed as a whole, the claim (1-16, 18-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim is not patent eligible and is directed to non-statutory subject matter.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman et al. (hereinafter, Wasserman, US 2013/0317993), in view of Spriestersbach et al. (hereinafter, Spriestersbach, US 2003/0148775), and further in view of Salmon et al. (hereinafter, Salmon, US 2015/0149272).

As per claim 1, 18, Wasserman discloses a method, a system, comprising: 
A server having a processor and a non-transitory computer-readable storage medium (Fig. 3, item 226, [0029, 0055, 0056]);
The non-transitory computer readable storage medium including executable instructions representing an integration manager ([0056]); 
A kiosk ([0049]); 
An integration manager configured to I) execute on at least one hardware processor of the server ([0055, a processor]);
providing executable instructions [0056] from a non-transitory computer-readable storage medium [0056] to a processor [0029, 0055] of a cloud device of a cloud processing environment causing the processor to perform operations comprising:
receiving a device identifier for a consumer-operated device along with order details for an order placed by a consumer from a kiosk through a kiosk interface over a wide-area network (WAN), wherein receiving further includes receiving the device identifier and the order details in real time from the kiosk after provided through the kiosk interface on the kiosk by the consumer ([0040, A PayPal.RTM.  or equivalent purchase for a particular product at a time and location, for example, in a mobile device session, i.e. a mobile channel, if the user browses for information about a product and then, using a separate channel, e.g. a voice call, purchases the product, then the particular product, price, and time of purchase constitute a tie between a non-PII property that appears in multiple channels; that is, a between the first channel, i.e. the mobile channel with a device hardware ID for the channel ID and second channel, i.e. the phone channel with the channel ID comprising the phone number, 0045, the phone channel identifier is the phone number, 0049, here the non-PII property is the time/location/product purchase information and one of the channels is a mobile device or kiosk]);
obtaining a status updated from an enterprise ordering system for the order (Fig. 3, item 226, Enterprise Data System, [0048, A unique purchase identifier, reservation identifier, issue identifier, confirmation number, or order number provided by the customer to different channels, e.g. when checking order status]),  wherein ordering further includes matching the status with the order details and obtaining the device identifier ([0021,  an order number appearing in a Web session that is associated with a PII, such as name and address in an 
providing the status to the consumer-operated device in real-time using the device identifier ([0036, the IVR system sends an SMS to the caller's phone number.  The SMS contains a URL linking to a Web page.  The URL also contains a unique identifier produced by the IVR with which the caller clicking on URL in the SMS is provided access to the Web page, 0028, The CCS system 202 keeps track of communications that have transpired over multiple channels by identifying the customer across such multiple channels.  The CCS gathers customer data from all possible sources, such as Facebook.RTM.  posts, Google.RTM.  searches, online purchasing 128, etc., correlates such data by tying events, and keeps a record in a database along with customer profile information, 0052, the two channels, i.e. the desktop Web with its Web cookie channel identifier and the mobile device with its hardware device ID channel identifier, are tied via the coincident activity]), generating a link having instructions using the device identifier ([0036, 0039, its hardware device ID or MAC address, with the PII in the contact, e.g. name and address, 0040, 0041—0047]) and order details ([0021, an order number appearing in a Web session 
rendering a web page on the consumer-operated device based on activation of the link to the order that is activated on the consumer-operated device by the consumer using the instructions in the link Wassermann teaches [0036,  To create the Web session, in such case, the IVR system sends an SMS to the caller's phone number.  The SMS contains a URL linking to a Web page.  The URL also contains a unique identifier produced by the IVR with which the caller clicking on URL in the SMS is provided access to the Web page.  The loading of the Web page produces a tying event that connects the Web channel to the phone (IVR) channel for that user, 0021, an order number appearing in a Web session that is associated with a PII, such as name and address in an order processing system, 0024, 0048]) and providing two-way communications with respect to the order to both the consumer via the consumer-operated device and the staff via the enterprise ordering system through the web page ([0023, 0032, 0042—0046]);
acquiring changes to the order details as received from the consumer through the web page of the consumer-operated device and communicating the changes to the enterprise ordering system ([0023, To the extent that the channel identifiers have ties between them, the customer could have used two different channels for this scenario, e.g. using the Web to change the airline reservation and using IVR for the rental car, where information gathered in the first 
personalizing subsequent orders received from the consumer-operated device based on entry of the device identifier without obtaining an identity for the consumer and without having to disclose the identity to the enterprise ordering system (Examiner Note:  Wasserman teaches a customer support system (CCS) system which is connected through the multichannel communication network.  Customers use multiple channels to interact with the CCS, [0028, For example, at time t=1 the Web page with URL http://xyz loaded, at time t=2 the user clicked button labeled "UVW", etc. As part of the series of events there are tying events that include an identifier for sessions in the current channel, e.g. the Web session identifier, and another channel, e.g. the customer phone number for a phone call.  Similarly, the interaction data in the phone call, e.g. to an IVR, is logged.  The tying events are used to provide a cross-reference so that interaction events logged in one channel using its natural identifier, e.g. the Web channel http cookie, can be associated with interaction events logged for activity in another channel with its identifier, e.g. the IVR channel caller's phone number.  The tie event is a single event written to either or both channels that identifies the other channel's identifier, e.g. a Web interaction event that includes the Web visitor's phone number, 0029, The customer care support system includes, for example, interactive voice response (IVR), Web-based interactive pages/forms, and support systems for live voice and chat agents. a module for collecting and storing customer interaction event data 223; and a component 224 for analyzing 

However, Wasserman does not explicitly discloses wherein obtaining further includes obtaining the status in real time as entered by staff into an enterprise ordering system interface of the enterprise ordering system,

Spriestersbach teaches (Fig, 4A, 4B, 4C, 4D, [0030, Enterprise business applications may be developed for mobile devices by using context-awareness to simplify user interfaces,. …a sales representative may typically engage in several activities including: entering sales orders; checking the status of order fulfillments;..., 0036, In many 



However, Wasserman and Spriestersbach do not explicitly discloses
updating, by the executable instructions, a loyalty account with the order details through a loyalty system when the device identifier for the consumer is associated with the loyalty account of the loyalty system by p[processing an Application Programming Interface(API), interacting with the loyalty system, and identifying available loyalty points from the loyalty account; and 
processing a payment for the order when the device identifier is associated with the loyalty account, wherein processing the payment further includes using the available loyalty points as a partial payment for the order.

                    
Salmon teaches (Fig. 12, Fig. 32, item 753, 757, [0274, the portal (143) can be configured to communicate with respective web services of the sponsor processors using a custom application programming interface, to request reward redemption authorization and obtain reward information such as the balance (747) and the conversion rate 745), …. In some embodiments, the reward communications made via 


Salmom further teaches ([0155, which causes the transaction terminal (105) to accept the redeemed amount as a partial payment, and optionally generate a subsequent updated authorization request for the remaining amount of the transaction in the consumer account (146)]). 

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify the customer support system of  Wasserman and Spriestersbach to include updating, interacting and identifying a loyalty 

As per claim 2, Wasserman further discloses the method of claim 1, wherein receiving further includes obtaining the device identifier as a phone number for the consumer-operated device that is a mobile phone ([0040, the mobile channel with a device hardware ID for the channel ID and second channel, i.e. the phone channel with the channel ID comprising the phone number, where the Web channel, 0045, the phone channel identifier is the phone number]).

As per claim 3, Wasserman further discloses the method of claim 1, wherein receiving creating an anonymous profile for the device identifier based at least in part on the order details that allows the identity of the consumer to remain anonymous ([0028, The CCS system 202 keeps track of communications that have transpired over multiple channels by identifying the customer across such multiple channels.  The CCS gathers customer data from all possible sources, such as Facebook.RTM.  posts, Google.RTM.  searches, online purchasing 128, etc., correlates such data by tying events, and keeps a record in a database along with customer profile information]).

As per claim 4, Wasserman further discloses the method of claim 1, wherein receiving further includes identifying an existing profile for the consumer based on the device 

As per claim 5, Wasserman further discloses the method of claim 1, wherein providing further includes sending the status as a Short Messaging System (SMS) text message to the consumer- operated device ([0047, A link (URL) to supplemental content with a unique identifying parameter encoded in social media, an email, an SMS, or an instant 
Message, 0046, A Web link (URL) in an SMS with a landing Web page that asks the customer to tie an ongoing phone session to the Web session by entering a phone number, e.g. where the customer gives the phone number in the Web page, thus creating a tie between channel identifiers, e.g. between the Web channel 
where the identifier is the Web cookie and phone channel where the identifier 
is the phone number]).

As per claim 6, Wasserman further discloses the method of claim 5, wherein sending further includes embedding the link as a Uniform Resource Locator (URL) link in the SMS text message, causing a dynamically rendered of the web page when activated providing the order details and the status ([0046, A Web link (URL) in an SMS with a 
is the phone number, 0047, A link (URL) to supplemental content with a unique 
identifying parameter encoded in social media, an email, an SMS, or an instant 
message, claim 27,   a Web link (URL) in an SMS with a landing Web page that asks a customer to tie an ongoing phone session to the Web session by entering a phone number;  a link (URL) to supplemental content with an identifying parameter (person id) encoded in social media, an email, an SMS, or an instant message, 0028]).

As per claim 7, Wasserman further discloses the method of claim 6, wherein embedding further includes rendering the web page as a two-way interface between the consumer-operated device and the enterprise ordering system as the order is being processed ([0051, Ordering a reservation or service localized in time, and/or place, and/or for a specific product in one channel, e.g. mobile, and correlating that with identified purchase activity, e.g. order a cab, dinner reservation, to-go pizza order with unique toppings, 0046, A Web link (URL) in an SMS with a landing Web page that asks the customer to tie an ongoing phone session to the Web session by entering a phone number, e.g. where the customer gives the phone number in the Web page, thus creating a tie between channel identifiers, e.g. between the Web channel where the identifier is the Web cookie and phone channel where the identifier is the phone number]).

As per claim 8, Wasserman further discloses the method of claim 1, wherein providing further includes sending a push notification to an operating system of the consumer-operated device causing an enterprise application to initiate on the consumer-operated device ([0032, if the camera shopper still has a Web page open when he makes the call to the IVR, the IVR can offer a deal on a particular camera model and 
simultaneously push the Web browser to the Web page for that product]) and providing the status as an API message to the enterprise application ([0047, in social media, an email, an SMS, or an instant message.  This is tie between a non-PII property that appears in multiple channels, e.g. between the Web where the link is clicked and the channel where the URL appears, for example, a social media channel channel identifier is the user ID; an email channel channel identifier is the email address; a phone channel (sms) channel identifier is the phone number; and an instant message channel channel identifier is the IM handle, with the non-PII property being the unique URL parameter]).

As per claim 9, Wasserman further discloses the method of claim 1, wherein providing further includes sending an inducement message to the consumer-operated device after the order is picked up by the consumer offering an inducement for the consumer to register the identity of the consumer and the device identifier with the loyalty system ([0032, For example, if the camera shopper still has a Web page open when he makes the call to the IVR, the IVR can offer a deal on a particular camera model and 
simultaneously push the Web browser to the Web page for that product]).


As per claim 11, Wasserman discloses a method, comprising:
providing executable instructions [0056] from a non-transitory computer-readable storage medium [0056] to a processor [0029, 0055] of a cloud device of a cloud processing environment causing the processor to perform operations comprising:
acting as an intermediary for communications among a kiosk operated by a consumer, a consumer-operated device operated by a consumer, and an enterprise ordering system operated by staff ([0029, Examples of the enterprise data systems include customer relationship management databases and order processing systems, etc., although those skilled in the art will appreciate that other systems may be used in connection with the invention, 0032, For example, if the camera shopper still has a Web page open when he makes the call to the IVR, the IVR can offer a deal on a particular camera model and simultaneously push the Web browser to the Web page for that product]); 
linking a device identifier with the consumer-operated device provided by the  consumer on the kiosk and an order identifier for an order placed by the 
sending a notification to the consumer-operated device based on a status for the order obtained from the enterprise ordering system ([0036, the IVR system sends an SMS to the caller's phone number.  The SMS contains a URL linking to a Web page.  The URL also contains a unique identifier produced by the IVR with which the caller clicking on URL in the SMS is provided access to the Web page]), matching the status to the order identifier ([0021,  an order number appearing in a Web session that is associated with a PII, such as name and address in an order processing system, 0024, Examples of such various sources include an activity carried out by the customer with a point of sale system or delivery system, where the order or payment system is correlated by time, place, and/or 
wherein sending further includes generating a link having instructions using the device identifier ([0036, 0039, its hardware device ID or MAC address, with the PII in the contact, e.g. name and address, 0040, 0041—0047]) and order details ([0021, an order number appearing in a Web session that is associated with a PII, such as name and address in an order processing system, 0024, In one embodiment, customer identification information comes from various sources in addition to information normally received via the CCS's channels.  Examples of such various sources include an activity carried out by the customer with a point of sale system or delivery system, where the order or payment system is correlated by time, place, and/or content with a customer communication in a channel]);
providing the link with the status ([0036, The SMS contains a URL linking to a Web page.  The URL also contains a unique identifier produced by the IVR with 
rendering a web page on the consumer-operated device based on activation of the link to the order that  is activated on the consumer-operated device by the consumer using the instructions (Wassermann teaches [0036,  To create the Web session, in such case, the IVR system sends an SMS to the caller's phone number.  The SMS contains a URL linking to a Web page.  The URL also contains a unique identifier produced by the IVR with which the caller clicking on 
acquiring changes to the order details as received from the consumer through the web page of the consumer-operated device and communicating the changes to the enterprise ordering system ([0023, To the extent that the channel identifiers have ties between them, the customer could have used two different channels for this scenario, e.g. using the Web to change the airline reservation and using IVR for the rental car, where information gathered in the first interaction (web/airline) is used in handling the second interaction (IVR/rental car)]); 
personalizing subsequent orders received from the consumer-operated device based on entry of the device identifier without obtaining an identity for the consumer and without having to disclose the identity to the enterprise ordering system (Examiner Note:  Wasserman teaches a customer support system (CCS) system which is connected through the multichannel communication network.  Customers use multiple channels to interact with the CCS, [0028, For example, at time t=1 the Web page with URL http://xyz loaded, at time t=2 the user clicked button labeled "UVW", etc. As part of the series of events there are tying events 

However, Wasserman does not explicitly discloses wherein sending further includes receiving the status from the staff that enter the status into an enterprise ordering system interface of the enterprise ordering system.

Spriestersbach teaches (Fig, 4A, 4B, 4C, 4D, [0030, Enterprise business applications may be developed for mobile devices by using context-awareness to simplify user interfaces,. …a sales representative may typically engage in several activities including: entering sales orders; checking the status of order fulfillments;..., 0036, In many applications, fields needed by enterprise applications are dependent on the location of a mobile device being used to enter data.  For example, a sales representative meeting with a client and entering sales orders for that client may typically do so from within a client's business location……the location of a mobile device used for entering sales orders may provide context that allows that information to be filled in, or at very least, more intelligent defaults given, (read on “obtaining the status in real time as entered by staff”),  0047, Referring to FIG. 4A, the sales order application a sales order application user interface first displays a login screen 401 to allow a sales representative to enter identifying information.  The login screen includes a username field 402 and a password field 404, 0048, Referring to FIG. 4B, once a user logs on to the system, a main menu 

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify the customer support system of  Wasserman to include order details entered by the staff  into the enterprise ordering system”, taught by Spriestersbach.  One would be motivated to do this in order to enable to best provide the real-time access to enterprise data and applications providing business process applications on mobile devices such as mobile telephones. 




updating, by the executable instructions, a loyalty account with the order details through a loyalty system when the device identifier for the consumer is associated with the loyalty account of the loyalty system by p[processing an Application Programming Interface(API), interacting with the loyalty system, and identifying available loyalty points from the loyalty account; and 
processing a payment for the order when the device identifier is associated with the loyalty account, wherein processing the payment further includes using the available loyalty points as a partial payment for the order.

                    
Salmon teaches (Fig. 12, Fig. 32, item 753, 757, [0274, the portal (143) can be configured to communicate with respective web services of the sponsor processors using a custom application programming interface, to request reward redemption authorization and obtain reward information such as the balance (747) and the conversion rate 745), …. In some embodiments, the reward communications made via 
the custom application programming interface are in response to a request from the transaction terminal (105) received in an application programming interface provided on the portal (143), instead of being as a response to the authorization request (168) received via the acquirer processor (147) connected on the electronic payment processing network, 0504, a web page provided by the portal (143) to access a loyalty program associated with the consumer account (146) or a registration program, 0355, In one embodiment, the portal (143) of the transaction handler (103) is used to manage 

Salmom further teaches ([0155, which causes the transaction terminal (105) to accept the redeemed amount as a partial payment, and optionally generate a subsequent updated authorization request for the remaining amount of the transaction in the consumer account (146)]). 

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify the customer support system of  Wasserman and Spriestersbach to include updating, interacting and identifying a loyalty account and processing partial payment using loyalty account balance”, taught by Salmon.  One would be motivated to do this in order to enable to best provide the real-time access to enterprise data and applications providing business process applications on mobile devices such as mobile telephones. 





As per claim 13, Wasserman further discloses the method of claim 12, wherein linking further includes sending customization information to the consumer-operated device using the device identifier based on the pre-existing anonymous profile associated with previous orders linked to the device identifier during the order ([0040, the mobile channel with a device hardware ID for the channel ID and second channel, i.e. the phone channel with the channel ID comprising the phone number, where the Web channel, 0045, the phone channel identifier is the phone number, 0048,  A unique purchase identifier, reservation identifier, issue identifier, confirmation number, or order number provided by the customer to different channels, e.g. when checking order status]).

As per claim 14, Wasserman further discloses the method of claim 11, wherein linking further includes linking the device identifier to an existing profile for the consumer when the device identifier is identified in the existing profile for the consumer ([0040, the 

As per claim 15, Wasserman further discloses the method of claim 14, wherein linking further includes sending customization information to the consumer-operated device using the device identifier based on the existing profile associated with previous orders linked to the consumer during the order ([0040, the mobile channel with a device hardware ID for the channel ID and second channel, i.e. the phone channel with the channel ID comprising the phone number, where the Web channel, 0048,  A unique purchase identifier, reservation identifier, issue identifier, confirmation number, or order number provided by the customer to different channels, e.g. when checking order status]).

As per claim 16, Wasserman further discloses the method of claim 11, wherein sending further includes sending the notification as a Short Messaging System (SMS) text to the device identifier that is a phone number ([0045, the phone channel identifier is the phone number, 0041, An SMS with an included Web link (URL)]), wherein the consumer-operated device is a mobile phone ([0045, the phone channel identifier is the phone number]).

As per claim 19, Wasserman further discloses the system of claim 18, wherein the kiosk is a different device from the consumer-operated device ([0028, The tying 

in one channel using its natural identifier, e.g. the Web channel http cookie, 
can be associated with interaction events logged for activity in another 
channel with its identifier, e.g. the IVR channel caller's phone number.  The 
tie event is a single event written to either or both channels that identifies 
the other channel's identifier, e.g. a Web interaction event that includes the 
Web visitor's phone number), 0029, 0049, Checking or scanning a product code in store on a mobile device or kiosk with time and location correlated with purchase of the item, using a third party payment system, such as Square, Google Wallet, near field]).


As per claim 20, Wasserman further discloses the system of claim 18, wherein the status is a Short Messaging System (SMS) text message having the link to the web page having the status and order details for the order and accessible on the consumer-operated device when the link is activated by the consumer within the SMS text message ([0036, the IVR system sends an SMS to the caller's phone 
number.  The SMS contains a URL linking to a Web page.  The URL also contains a 
unique identifier produced by the IVR with which the caller clicking on URL in 
the SMS is provided access to the Web page, 0041, 0028, The CCS system 202 keeps track of communications that have transpired over multiple channels by identifying the customer across such multiple channels.  The CCS gathers customer data from all possible sources, such as Facebook.RTM.  posts, Google.RTM.  searches, online .

					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681